DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Claim Status
Applicant’s amendments to the claims is acknowledged. Claims 41-90 are currently pending. Claims 41, 43, 58, 74 and 90 have been amended. No new claims have been added. Claim 42 has been canceled; and claims 1-40 were previously cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 41, 43-52, 55, 56, 69-73; and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al (US 2016/0274442 A1-prior art of record, hereafter Rausch) in view of KUBOTA (US 2008/0079360 A1-prior art of record, hereafter Kubota) and LEE et al (US 2015/0380685 A1-prior art of record, hereafter Lee).
Re claim 41, Rausch discloses in FIGS. 1A and 2A a display apparatus, comprising:
a substrate (lower covering layer 9/substrate 17 laminate; ¶ [0061]) including a front (top) surface (below 25/30) and a rear (bottom) surface (above 20), the substrate having a hole (recess 5; ¶ [0061]) that passes from the front (top) surface to the rear (bottom) surface, the hole (5) of the substrate (9,17) having a closed-loop (circular) shape in a plane view (FIG. 2A; [0071] and [0074]);
a plurality of light-emitting elements (more than one OLED comprising organic light-emitting sequences 25; ¶ [0008] and [0061]) on the front (top) surface of the substrate (9,17) and defining a display area (surface area of extensive light-emitting element 3 of in FIG. 2A; ¶ [0061]) around (encircling) the hole (5), each of the plurality of light-emitting elements (25) being electrically connected (at electrodes of OLED 25);
at least one dam (organic non-luminous region 30; ¶ [0062]) in a non-display area (non-emitting region) of the substrate (9,17) disposed between the hole (5) and the display area (3), and extending along (around) an edge of the hole (5) of the substrate (9,17) to entirely surround (encircle) the hole (5) of the substrate in the plane view (FIG. 2A); and
an encapsulation layer (covering layer 9; ¶ [0061]) over the plurality of light-emitting elements (25) and comprising a first inorganic layer (glass; ¶ [0061]) overlapping (covering) the at least one dam (30).

A.	Rausch fails to disclose each of the plurality of light-emitting elements (25) being electrically connected to a transistor and a capacitor; and the encapsulation layer (9) comprising a second inorganic layer and an organic layer between the first inorganic layer (glass) and the second inorganic layer, wherein a portion of the first inorganic layer and a portion of the second inorganic layer contact each other in an area between the hole and the display area.

However,
Kubota discloses in FIG. 3 a display apparatus, comprising: a plurality of light-emitting elements (OLEDs 50; ¶ [0037] and [0046]), each of the plurality of light-emitting elements being electrically connected to a transistor (T1/T2 as in FIG. 2; ¶ [0037]) and a capacitor (C as in FIG. 2; ¶ [0037]); a dam (peripheral wall 20; ¶ [0045]) in a non-display area (peripheral region H; ¶ [0045]) between an edge (end) of a substrate (10) and a display area (pixel region G; ¶ [0040]); and an encapsulation layer (cathode sealing layer; ¶ [0046]) over the plurality of light-emitting elements (41/51) and comprising a first inorganic layer (SiOx protective film 21; ¶ [0047]), a second inorganic layer (SiOx gas barrier 23; ¶ [0049]) and an organic layer (organic buffer 22; ¶ [0046]) between the first inorganic layer (21) and the second inorganic layer (23).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure Rausch to include each of the plurality of light-emitting elements being electrically connected to a transistor and a capacitor to maintain the brightness level of the OLED (Kubota; ¶ [0038]); and the encapsulation layer comprising a second inorganic layer and an organic layer between the first inorganic layer and the second inorganic layer as disclosed by Kubota to add protection against moisture and gas permeation to the device (Kubota; ¶ [0046]).

B.	Rausch and Kubota fails to disclose wherein a portion of the first inorganic layer (21 of Kubota) and a portion of the second inorganic layer (23 of Kubota) contact each other in an area between the hole (5 of Rausch) and the display area (3 of Rausch).

However,
Lee discloses in FIGS. 1-3 a display apparatus, comprising: an encapsulation layer (130; ¶ [0084]), the encapsulation layer (130) comprising a second encapsulation layer (133; ¶ [0084]) and an organic layer (132; ¶ [0103]) between a first inorganic layer (SiNx 131; ¶ [0100]-[0101]) and the second encapsulation layer (133), wherein a portion (over 140 in FIGS. 1 and 3) of the first inorganic layer (131) and a portion of the second encapsulation layer (133) contact (physically touch;  ¶ [0121]) each other in an area (over and at outer side of 140; ¶ [0121]) beyond a display area (pixel area 110; ¶ [0079]).

    PNG
    media_image1.png
    938
    1196
    media_image1.png
    Greyscale


For the record, the inserted figure (annotated FIG. 2A of Rausch) depicts the encapsulation (130) and dam (140) system of Lee combined in the display area (3) of Rausch.

    PNG
    media_image2.png
    697
    1253
    media_image2.png
    Greyscale

For the record, the inserted figure (annotated FIG. 3 of Lee) depicts the encapsulation (130) and dam (140) system of Lee to be combined with the display area (3) of Rausch.
 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure Rausch and Kubota to further include the encapsulation layer of Lee comprising a second encapsulation layer and an organic layer between a first inorganic layer and the second encapsulation layer, wherein a portion of the first inorganic layer and a portion of the second encapsulation layer contact each other in an area beyond a display area such that a portion of the first inorganic layer (21 of Kubota) and a portion of the second inorganic layer (23 of Kubota) contact each other in an area between the hole (5 of Rausch) and the display area (3 of Rausch) so that direct paths of moisture permeation are suppressed, and to significantly reduce cracks or seams due to foreign matter (Lee; ¶ [0121]-[0122]).
Re claim 43, Rausch and Kubota disclose the display apparatus of claim 41.
But, fails to disclose further comprising: an additional organic layer over the second inorganic layer of the encapsulation layer.
However, Lee discloses in FIG. 3 a display apparatus, comprising: an additional organic layer (barrier 350; ¶ [0124] and [0128]) over a second inorganic layer (SiNx 133; ¶ [0100]-[0101] and [0121]) of an encapsulation layer (130; ¶ [0095]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Rausch and Kubota to include the additional organic layer over a second inorganic layer of an encapsulation layer as disclosed by Lee where the oxygen and moisture permeation into pixel areas can be further protected and the life span and reliability of the device can be improved (Lee; ¶ [0128]).

Re claim 44, Rausch and Kubota disclose the display apparatus of claim 43.
But, fails to disclose wherein a contact part between the portion of the first inorganic layer and the portion of the second inorganic layer is overlapped by the additional organic layer.
However, Lee discloses a contact part between the portion of the first inorganic layer (131) and the portion of the second inorganic layer (133) is overlapped (FIG. 4; ¶ [0123]) by the additional organic layer (350) as part of the formation of the improved lifetime devices discussed above for claim 43.

Re claim 45, Rausch and Kubota disclose the display apparatus of claim 43.
But, fails to disclose wherein the additional organic layer directly contacts an upper surface of a portion of the second inorganic layer of the encapsulation layer.
However, Lee discloses the additional organic layer (350) directly contacts (touches) an upper (top) surface of a portion (over 140) of the second inorganic layer (133) of the encapsulation layer (130) as part of the formation of the improved lifetime devices discussed above for claim 43.

Re claim 46, Rausch and Kubota disclose the display apparatus of claim 43.
But, fails to disclose wherein an edge of the additional organic layer is closer to the hole than an edge of the organic layer of the encapsulation layer.
However, Lee discloses an edge (left end) of the additional organic layer (350) is closer (¶ [0113]) to an edge (left end) of a substrate (101) than an edge (left end) of the organic layer (132) of the encapsulation layer (130) such that the modified structure of Rausch and Kubota would comprise the edge of the additional organic layer being closer to the hole than an edge of the organic layer of the encapsulation layer as part of the formation of the improved lifetime devices discussed above for claim 43.

Re claim 47, Rausch and Kubota disclose the display apparatus of claim 43.
But, fails to disclose wherein an upper surface of the additional organic layer is substantially flat.
However, Lee discloses an upper (top) surface of the additional organic layer (350) is substantially flat (level).

Re claims 48 and 49, Rausch and Kubota and Lee disclose the display apparatus of claim 43.
But, fails to disclose wherein the at least one dam (30) comprises a first dam and a second dam that are spaced apart from each other; and wherein the additional organic layer comprises a first portion and a second portion, the first portion being between the first dam and the second dam, and the second portion overlapping the first dam and having a thickness less than that of the first portion.
However, Lee discloses in the embodiment of FIG. 8A the at least one dam (dam system 840a/840b; ¶ [0161]) comprises a first dam (840a) and a second dam (840b) that are spaced apart (separated) from each other; and wherein the additional organic layer (350) comprises a first portion (within inner sidewalls of 840a/840b) and a second portion (beyond inner sidewalls of 840a), the first portion being between the first dam (840a) and the second dam (840b), and the second portion overlapping the first dam (840a) and having a thickness less (due to absence of layer 132) than that of the first portion (within inner sidewalls of 840a/840b).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Rausch and Kubota where the at least one dam comprises a first dam and a second dam that are spaced apart from each other; and wherein the additional organic layer comprises a first portion and a second portion, the first portion being between the first dam and the second dam, and the second portion overlapping the first dam and having a thickness less than that of the first portion to add more effective confinement of the organic layer of the encapsulation layer while changing to distance between the dam and the display area (Lee; ¶ [0169]).
Re claim 50, Rausch discloses the display apparatus of claim 41, but fails to disclose further comprising: a plurality of metal lines being more adjacent to the display area (3) than the at least one dam (30) and being spaced apart from each other.
However, Kubota discloses a plurality of metal lines (scan line 13/data line 14/current supply line 15; ¶ [0036] and [0040]) being more adjacent (at pixels P in FIG. 1) to the display area (G) than the at least one dam (20) and being spaced apart from each other (separated from each other by insulators) as part of the protected bright devices discussed above for claim 41.

Re claim 51, Rausch discloses the display apparatus of claim 50.
But, fails to disclose wherein the plurality of metal lines comprises a multi-layered structure.
However, Kubota discloses the plurality of metal lines (scan line 13/data line 14/current supply line 15; ¶ [0036]) comprises a multi-layered structure (separated from each other by insulators, where 13 overlaps 14 and 15 in FIG. 1) to add device drive lines (Kubota; ¶ [0042]) and to maintain the brightness level of the OLED (Kubota; ¶ [0038]) as part of the protected bright devices discussed above for claim 41.

Re claim 52, Rausch discloses the display apparatus of claim 51.
But, fails to disclose wherein the multi-layered structure comprises aluminum (Al).
However, Kubota discloses the multi-layered structure (13/14/15) comprises aluminum (Al; ¶ [0040]) as part of the protected bright devices discussed above for claim 41.
Re claim 55, Rausch and Kubota and Lee disclose the display apparatus of claim 41, further comprising: a plurality of metal layers (reflective layer 11 of 9 and 17 of Rausch; ¶ [0061] and [0063]; and 13/14/15 of Kubota; ¶ [0036] and [0040]) more adjacent (closer) to the hole (5) than the at least one dam (30) when reflective layer is the aluminum of Kubota as part of the protected bright devices discussed above for claim 41.

Re claim 56, Rausch and Kubota and Lee discloses the display apparatus of claim 55, wherein the transistor (T1/T2 of Kubota) comprises a semiconductor layer (comprising N-channel/P-channel of T1/T2; ¶  [0037]), a gate electrode (¶  [0037]) overlapping a channel region (N-channel/P-channel of T1/T2; ¶  [0037]) of the semiconductor layer, and a first electrode (14/15 of Kubota; ¶ [0040]) connected to a source region (of Kubota; ¶ [0037]) or drain region (of Kubota; ¶ [0037]) of the semiconductor layer (of T1/T2), and wherein the plurality of metal layers (13/14/15 of Kubota) comprises a first metal layer (16; ¶ [0040]) that comprises a same material (Al; ¶ [0040]) as the first electrode (14/15) as part of the protected bright devices discussed above for claim 41.

Re claim 69, Rausch and Kubota disclose the display apparatus of claim 56, further comprising: an encansulation layer (cathode sealing layer; Kubota: ¶ [0046]) over the pluralily of light-emitting elernents (OLEDs 50) and comprising a first inorganic layer (SiOx protective film 21; ¶ [0047]), an organic layer (organic buffer 22; ¶ [0046]), and a second inorganic layer (SiOx gas barrier 23; ¶ [0049]) that are sequentially stacked (one above the other).
But, fail to disclose a second dam that is closer to the hole than the first dam.
However, while Lee does not disclose a second dam that is closer to the hole than the first dam in the embodiment of FIG. 3, Lee discloses in FIG. 8 a second dam (840b; ¶ [0161]) that is closer to an edge (left end) of the substrate (107) than the first dam (dam
system 840a; ¶ [0161]).

	Thus, it would have been obvious to one having ordinary skill in the art before 

the effective filing of the claimed invention to modify the structure of Rausch and Kubota 

where the at least one dam comprises a first dam and a second dam, where the second 

dam would be closer to the hole than the first dam to add more effective confinement of 

the organic layer of the encapsulation layer while changing to distance between the 

dam and the display area (Lee; ¶ [0169]).

Re claim 70, Rausch and Kubota and Lee discloses the display apparatus of claim 69, wherein a portion of the first inorganic layer (21 of Kubota) and a portion of the second inorganic layer (23 of Kubota) contact each other in an area between the display area and the hole (edge) of the substrate (10).

Re claim 71, Rausch and Kubota discloses the display apparatus of claim 69, the display apparatus of claim 69.
But, fail to disclose further comprising: an additional organic layer over the second inorganic layer of the encapsulation layer.
However, Lee renders obvious an additional organic layer over the second inorganic layer of the encapsulation layer (see claim 43 above).

Re claim 72, Rausch and Kubota discloses the display apparatus of claim 71.
But, fails to disclose wherein an edge of the additional organic layer is closer to the hole than an edge of the organic layer of the encapsulation layer.
However, Lee renders obvious an edge of the additional organic layer is closer to the hole than an edge of the organic layer of the encapsulation layer (see claim 46 above).

Re claim 73, Rausch and Kubota discloses the display apparatus of claim 71.
But fails to disclose wherein the additional organic layer comprises a first portion and a second portion, the first portion being between the first dam and the second dam, and the second portion overlapping the first dam and having a thickness less than that of the first portion.
However, Lee renders obvious the additional organic layer comprises a first portion and a second portion, the first portion being between the first dam and the second dam, and the second portion overlapping the first dam and having a thickness less than that of the first portion (see claim 49 above).

Re claim 90, Rausch discloses in FIGS. 1A and 2A a display apparatus, comprising:
a substrate (17; ¶ [0061]) including a front (top) surface (below 25/30) and a rear (bottom) surface (above 20);
a plurality of light-emitting elements (more than one OLED comprising organic light-emitting sequences 25; ¶ [0008] and [0061]) on the front (top) surface of the substrate (17) and defining an active area (surface area of extensive light-emitting element 3 of in FIG. 2A; ¶ [0061]) that surrounds an inactive area (recess 5; ¶ [0061]), each of the plurality of light-emitting elements (25) being electrically connected (at unseen electrodes of OLED 25; ¶ [0042]);
at least one dam (organic non-luminous region 30; ¶ [0062]) on the front (top) surface of the substrate (17) and surrounding (encircling) the inactive area (5), wherein the at least one dam (30) is in the inactive area (non-emitting region) between the hole (5) and the active area (3) and surrounding (encircling in FIG. 2A) the hole (5); and
an encapsulation member (covering layer 9; ¶ [0061]) over the plurality of light-emitting elements (25).

A.	Rausch fails to disclose each of the plurality of light-emitting elements (25) being electrically connected to a transistor and a capacitor; and wherein the at least one dam comprises a first dam and a second dam that are is in the inactive area between the hole and the active area and surround the hole, each of the first and second dams comprises multi-layered insulating layers, and a lowest layer of the multi-layered insulating layers of the first dam is separated from a lowest layer of the multi-layered insulating layers of the second dam.

However,
Kubota discloses in FIG. 3 a display apparatus, comprising: a plurality of light-emitting elements (OLEDs 50; ¶ [0037] and [0046]), each of the plurality of light-emitting elements being electrically connected to a transistor (T2 as in FIG. 2; ¶ [0037]) and a capacitor (C as in FIG. 2; ¶ [0037]); a dam (peripheral wall 20; ¶ [0045]) in a non-display area (peripheral region H; ¶ [0045]) between an edge (end) of a substrate (10) and a display area (pixel region G; ¶ [0040]); and an encapsulation layer (cathode sealing layer; ¶ [0046]) over the plurality of light-emitting elements (41/51) and comprising a first inorganic layer (SiOx protective film 21; ¶ [0047]), a second inorganic layer (SiOx gas barrier 23; ¶ [0049]) and an organic layer (organic buffer 22; ¶ [0046]) between the first inorganic layer (21) and the second inorganic layer (23).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure Rausch to include each of the plurality of light-emitting elements being electrically connected to a transistor and a capacitor to maintain the brightness level of the OLED (Kubota; ¶ [0038]); and the encapsulation layer comprising a second inorganic layer and an organic layer between the first inorganic layer and the second inorganic layer as disclosed by Kubota to add protection against moisture and gas permeation to the device (Kubota; ¶ [0046]).

B.	Rausch and Kubota fails to disclose wherein the at least one dam comprises a first dam and a second dam that are is in the inactive area between the hole and the active area and surround the hole, each of the first and second dams comprises multi-layered insulating layers, and a lowest layer of the multi-layered insulating layers of the first dam is separated from a lowest layer of the multi-layered insulating layers of the second dam.

However,
Lee discloses in FIGS. 8A and 8B a display apparatus, comprising: at least one dam (structure 840a/840b; ¶ [0161]), wherein the at least one dam (840a/840b) comprises a first dam (840a) and a second dam (840b) that are is in an inactive area (periphery) between an edge (end) of a substrate (101; ¶ [0078]) and an active area (110; ¶ [0079]) and surrounds (encloses) the active area (110), each of the first (840a) and second (840b) dams comprises multi-layered insulating layers (polyimide 841a/842a and 841b/842b; ¶ [0090]; [0114]; [0151]; [0156] and [0161]), and a lowest layer (841a) of the multi-layered insulating layers (841a/842a) of the first dam (840a) is separated from (does not touch) a lowest layer (841b) of the multi-layered insulating layers (841b/842b) of the second dam (840b).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure Rausch and Kubota to include the at least one dam comprising multi-layered insulating layers as disclosed by Lee to provide a 2-part retaining structure used with an encapsulation structure around both the hole and inactive area such that the at least one dam comprises a first dam and a second dam that are is in the inactive area between the hole and the active area and surround the hole, each of the first and second dams comprises multi-layered insulating layers, and a lowest layer of the multi-layered insulating layers of the first dam is separated from a lowest layer of the multi-layered insulating layers of the second dam to add more effective confinement of  the organic layer of the encapsulation layer while changing to distance between the dam and the display area (Lee; ¶ [0169]).

Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Rause and Kubota and Lee as applied to claim 50 above, and further in view of Nishido et al (US 2014/0027743 A1-prior art of record, hereafter Nishido).
Re claim 53, Rausch and Kubota discloses the display apparatus of claim 50, wherein the transistor (TFTs T1/T2 in FIG. 2 of Kubota) comprises a semiconductor layer (comprising channels of T1/T2; ¶ [0037]), a gate electrode (of T1/T2; ¶ [0037]) overlapping (parallel with) a channel region (part of semiconductor layer between source and drain of T1/T2) of the semiconductor layer (of T1/T2), and a first electrode (at Vel in FIG. 2; ¶ [0037]) connected to a source or drain region (¶ [0037]) of the semiconductor layer (of T2), and the plurality of metal lines (13/14/15/16/19) comprises a same material as an electrode (15 in FIG. 2) of the transistor (T1/T2) or the capacitor (C).
But, fails to disclose wherein the gate electrode or the first electrode comprises a multi-layered structure.

However,
Nishido discloses in FIG. 3B a device apparatus, comprising:	 a transistor (TFT; ¶ [0014] and [0045]) comprising a gate electrode (106; ¶ [0045]) and a first electrode (S/D electrodes 112a/112b; ¶ [0045]), wherein the gate electrode or the first electrode comprises a multi-layered structure (¶ [0057]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Rausch and Kubota and Lee to include the first electrode comprising a multi-layered structure as disclosed by Nishido in order to form high-melting point electrodes (Nishido; ¶ [0057]).

Re claim 54, Rausch and Kubota and Lee and Nishido disclose the display apparatus of claim 53, wherein the multi-layered structure comprises a three-layered structure of titanium (Ti), aluminum (Al), and titanium (Ti) as part of the high-melting point electrodes discussed for claim 53.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Rausch and Kubota and Lee as applied to claim 56 above, and further in view of Kwak et al (US 2005/0184927 A1-prior art of record, hereafter Kwak).
Re claim 57, Rausch and Kubota discloses the display apparatus of claim 56.
But, fail to disclose wherein the plurality of metal layers (13/14/15) further comprises a second metal layer and a third metal layer, and the first metal layer overlaps the second and third metal layers with an insulating layer which is disposed between the first metal layer and the second and third metal layers.
However, Kwak discloses in FIG. 4C a display apparatus, comprising: a plurality of metal layers, wherein the plurality of metal layers (300a/300b/300c; ¶ [0082] and [0085]) comprises a first metal layer (300a), a second metal layer (330b) and a third metal layer (300c), and the first metal layer overlaps (covers) the second and third metal layers with an insulating layer (interlayer 160; ¶ [0090]) which is disposed between the first metal layer (300a) and the second (300b) and third (300c) metal layers.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Rausch and Kubota and Lee to include the plurality of metal layers further comprising a second metal layer and a third metal layer, and the first metal layer overlaps the second and third metal layers with an insulating layer which is disposed between the first metal layer and the second and third metal layers as disclosed by Kwak to form tiered conductive lines to compensate for voltage drops along the length of the line (Kwak; ¶ [0081]).

Claims 58-63, 66, 67; and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al (US 2016/0274442 A1-prior art of record, hereafter Rausch) in view of KUBOTA (US 2008/0079360 A1-prior art of record, hereafter Kubota).
Re claim 58, Rausch discloses in FIGS. 1A and 2A a display apparatus, comprising:
a substrate (lower covering layer 9/substrate 17 laminate; ¶ [0061]) including a front (top) surface (below 25/30) and a rear (bottom) surface (above 20), the substrate having a hole (recess 5; ¶ [0061]) that passes from the front (top) surface to the rear (bottom) surface, the hole (5) of the substrate (9,17) having a closed-loop (circular) shape in a plane view (FIG. 2A; [0071] and [0074]);
a plurality of light-emitting elements (more than one OLED comprising organic light-emitting sequences 25; ¶ [0008] and [0061]) on the front (top) surface of the substrate (9,17) and defining a display area (surface area of extensive light-emitting element 3 of in FIG. 2A; ¶ [0061]) around (encircling) the hole (5), each of the plurality of light-emitting elements (25) being electrically connected (at electrodes of OLED 25);
a first dam (organic non-luminous region 30; ¶ [0062]) in a non-display area (non-emitting region) of the substrate (9,17) disposed between the display area (3) and the hole (5) of the substrate, and extending along (around) an edge of the hole (5) of the substrate (9,17) to entirely surround (encircle) the hole (5) of the substrate in the plane view (FIG. 2A).

Rausch fails to disclose each of the plurality of light-emitting elements (25) being electrically connected to a transistor and a capacitor; and a plurality of metal lines in the non-display area, wherein the plurality of metal lines is disposed between the display area and the hole of the substrate and is closer to the display area than the first dam.

However,
Kubota discloses in FIG. 3 a display apparatus, comprising: a plurality of light-emitting elements (OLEDs 50; ¶ [0037] and [0046]), each of the plurality of light-emitting elements being electrically connected to a transistor (T1/T2 as in FIG. 2; ¶ [0037]) and a capacitor (C as in FIG. 2; ¶ [0037]); a first dam (peripheral wall 20; ¶ [0045]) in a non-display area (peripheral region H; ¶ [0045]) between an edge (end) of a substrate (10) and a display area (pixel region G; ¶ [0040]); and a plurality of metal lines (13/14/15/16/19; ¶ [0040] and [0042]) in the non-display area (H) between the display area (G) and the first dam (20) of the substrate (10), the plurality of metal lines (13/14/15/16/19) being closer (more near) to the display area (G) than the first dam (20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Rausch to include each of the plurality of light-emitting elements being electrically connected to a transistor and a capacitor to maintain the brightness level of the OLED (Kubota; ¶ [0038]); and to have 
a plurality of metal lines in the non-display area between the display area and the hole of the substrate, the plurality of metal lines being closer to the display area than the first dam as disclosed by Kubota, such that the plurality of metal lines in the non-display area is disposed between the display area and the hole of the substrate and is closer to the display area than the first dam (see inserted figure below) to add device drive lines (Kubota; ¶ [0042]) and to maintain the brightness level of the OLED (Kubota; ¶ [0038]).


    PNG
    media_image3.png
    525
    608
    media_image3.png
    Greyscale

For the record, the inserted figure (combined annotated FIG. 2A of Rausch and annotated FIG. 3 of Kubota) depicts the display area (G) of Kubota combined with the display area (3) of Rausch such that such that the plurality of metal lines (13/14/15) in the non-display area is disposed between the display area (G/3) and the hole (5) of the substrate and is closer to the display area (G/3) than the first dam (at hole 5).

Re claim 59, Rausch discloses the display apparatus of claim 58.
But, fails to disclose wherein the plurality of metal lines comprises a first metal line and second metal line that are spaced apart from each other in a direction from the display area to the hole.
However, Kubota discloses the plurality of metal lines (13/14/15/16/19) comprises a first metal line (14) and second metal line (15) that are spaced apart from each other in a direction (right-to-left) from the display area (G) to the edge of the substrate (10) such that the modified structure of Rausch would comprise a first metal line and second metal line that are spaced apart from each other in a direction from the display area to the hole as part of the protected bright devices discussed above for claim 58.

Re claim 60, Rausch discloses the display apparatus of claim 58.
But fails to disclose further comprising: at least one inorganic insulation layer interposed between the substrate and the plurality of metal lines.
However, Kubota discloses at least one inorganic insulation layer (SiOx wiring layer 17; ¶ [0040] and [0046]) interposed (¶ [0040]) between the substrate (10) and the plurality of metal lines (13/14/15/16/19) as part of the protected bright devices as discussed above for claim 58.
Re claims 61 and 62, Rausch discloses the display apparatus of claim 58.
But fails to disclose wherein the plurality of metal lines comprises a multi-layered structure (see claim 51); and wherein the multi-layered structure comprises aluminum (Al; see claim 52). 
However, Kubota discloses the plurality of metal lines (13/14/15/16/19) comprises a multi-layered structure; and the multi-layered structure comprises aluminum (Al; ¶ [0040]) as part of the protected bright devices discussed above for claim 58.

Re claim 63, Rausch discloses the display apparatus of claim 58.
But, fails to disclose wherein the plurality of metal lines comprises a same material as an electrode of the transistor or the capacitor.
However, Kubota discloses the plurality of metal lines (13/14/15/16/19) comprises a same material (Al; ¶ [0040]) as an electrode (15) of a transistor (T1/T2) or the capacitor (C).

Re claim 66, Rausch and Kubota and Lee disclose the display apparatus of claim 41, further comprising: a plurality of metal layers (reflective layer 11 of 9 and 17 of Rausch; ¶ [0061] and [0063]; and 13/14/15/16/19 of Kubota; ¶ [0036] and [0040]) more adjacent (closer) to the hole (5) than the at least one dam (30) when reflective layer is the aluminum of Kubota as part of the protected bright devices discussed above for claim 58.

Re claim 67, Rausch and Kubota and Lee discloses the display apparatus of claim 55, wherein the transistor (T1/T2 of Kubota) comprises a semiconductor layer (comprising N-channel/P-channel of T1/T2; ¶  [0037]), a gate electrode (¶  [0037]) overlapping a channel region (N-channel/P-channel of T1/T2; ¶  [0037]) of the semiconductor layer, and a first electrode (14/15 of Kubota; ¶ [0040]) connected to a source region (of Kubota; ¶ [0037]) or drain region (of Kubota; ¶ [0037]) of the semiconductor layer (of T1/T2), and wherein the plurality of metal layers (13/14/15 of Kubota) comprises a first metal layer (16; ¶ [0040]) that comprises a same material (Al; ¶ [0040]) as the first electrode (14/15) as part of the protected bright devices discussed above for claim 58.

Re claim 74, Rausch discloses in FIGS. 1A and 2A a display apparatus, comprising:
a substrate (17; ¶ [0061]) including a front (top) surface (below 25/30) and a rear (bottom) surface (above 20), the substrate having a hole (recess 5; ¶ [0061]) that passes from the front (top) surface to the rear (bottom) surface, the hole (5) of the substrate (17) having a closed-loop (circular) shape in a plane view (FIG. 2A; [0071] and [0074]);
a plurality of light-emitting elements (more than one OLED comprising organic light-emitting sequences 25; ¶ [0008] and [0061]) on the front (top) surface of the substrate (17) and defining a display area (surface area of extensive light-emitting element 3 of in FIG. 2A; ¶ [0061]) around (encircling) the hole (5), each of the plurality of light-emitting elements (25) being electrically connected (at electrodes of OLED 25);
at least one dam (organic non-luminous region 30; ¶ [0062]) in a non-display area (non-emitting region) of the substrate (17) disposed between the hole (5) and the display area (3), and extending along (around) an edge of the hole (5) of the substrate (17) to entirely surround (encircle) the hole (5) of the substrate in the plane view (FIG. 2A).
Rausch fails to disclose each of the plurality of light-emitting elements (25) being electrically connected to a transistor and a capacitor; and a plurality of metal layers in the non-display area, wherein the plurality of metal layers is disposed between the display area and the hole of the substrate, and is closer to the hole than the at least one dam.

However,
Kubota discloses in FIG. 3 a display apparatus, comprising: a plurality of light-emitting elements (OLEDs 50; ¶ [0037] and [0046]), each of the plurality of light-emitting elements being electrically connected to a capacitor (C as in FIG. 2; ¶ [0037]); and a plurality of metal lines (13/14/15/16/19; ¶ [0040] and [0042]) in the non-display area (H) between the display area (G) and at least one dam (20; ¶ [0045]) of a substrate (10; ¶ [0036]), the plurality of metal lines (13/14/15/16/19) being closer (more near) to the display area (G) than the first dam (20).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Rausch to include each of the plurality of light-emitting elements being electrically connected to a capacitor; and to have a plurality of metal lines in the non-display area between the display area and the hole of the substrate, the plurality of metal lines being closer to the display area than the first dam as disclosed by Kubota, such that the plurality of metal lines in the non-display area is disposed between the display area and the hole of the substrate and is closer to the hole than the at least one dam (see inserted figure above for claim 58) to add device drive lines (Kubota; ¶ [0042]) and to maintain the brightness level of the OLED (Kubota; ¶ [0038]).
For the record, the inserted figure above (combined annotated FIG. 2A of Rausch and annotated FIG. 3 of Kubota) for claim 58 depicts the display area (G/3) of Kubota combined with the display area (3) of Rausch such that the plurality of metal lines (13/14/15) in the non-display area (beyond G) is disposed between the display area (G) and the hole (5) of the substrate and is closer to the hole (5) than the at least one dam (at hole 5).

Claims 64 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Rause and Kubota as applied to claim 63 above, and further in view of Nishido et al (US 2014/0027743 A1-prior art of record, hereafter Nishido).
Re claims 64 and 65, Rausch and Kubota discloses the display apparatus of claim 63, wherein the transistor (TFT T2 in FIG. 2) comprises a semiconductor layer (P-channel of T2; ¶ [0037]), a gate electrode (of T2; ¶ [0037]) overlapping (parallel with) a channel region (part of semiconductor layer between source and drain of T2) of the semiconductor layer (of T2), and a first electrode (at Vel in FIG. 2; ¶ [0037]) connected to a source or drain region (¶ [0037]) of the semiconductor layer (of T2), and the plurality of metal lines (13/14/15) comprises a same material as an electrode (15 in FIG. 2) of the transistor (T2) or the capacitor (C), but fails to disclose wherein the gate electrode or the first electrode comprises a multi-layered structure; and wherein the multi-layered structure comprises a three-layered structure of titanium (Ti), aluminum (Al), and titanium (Ti).
However, Nishido renders the deficient limitations obvious (see claims 53 and 54 above).

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Rausch and Kubota as applied to claim 67 above, and further in view of Kwak et al (US 2005/0184927 A1-prior art of record, hereafter Kwak).
Re claim 68, Rausch and Kubota discloses the display apparatus of claim 67.
But, fail to disclose wherein the plurality of metal layers (13/14/15) further comprises a second metal layer and a third metal layer, and the first metal layer overlaps the second and third metal layers with an insulating layer which is disposed between the first metal layer and the second and third metal layers.
However, Kwak renders the deficient limitations obvious (see claim 57 above).

Claims 75, 76, 79, 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch in view of Kubota as applied to claim 74 above, and further in view of Park et al (US 2015/0060806 A1-prior art of record, hereafter Park).
Re claim 75, Rausch and Kubota discloses the display apparatus of claim 74.
But, fail to disclose wherein the at least one dam (30 of Rausch) comprises a first dam and a second dam that are spaced apart from each other, and wherein the plurality of metal layers (13/14/15 of Kubota) are more adjacent to the hole than the first and second dams.
However, Park discloses the at least one dam (10d) comprises a first dam (sub-dams of 10d in FIG. 8; ¶ [0058]) and a second dam (sub-dams of 10d in FIG. 8) that are spaced (in the x-direction; ¶ [0058]) apart from each other, and wherein the plurality of metal layers (dotted 10a) are more adjacent to the edge than the first and second dams; and the plurality of metal layers (dotted 10a) would be more adjacent the hole to provide multiple dams of the at least one dam discussed for claim 74.

Re claim 76, Rausch and Kubota discloses the display apparatus of claim 74, wherein the transistor (of Kobuta) comprises a semiconductor layer, a gate electrode overlapping a channel region of the semiconductor layer, and a first electrode connected to a source region or drain region of the semiconductor layer, and wherein the plurality of metal layers (13/14/15 of Kubota) comprises a first metal layer that comprises a same material as the first electrode (15; see claim 53).

Re claim 79, Rausch and Kobuta discloses the display apparatus of claim 75, but fails to disclose further comprising: a plurality of metal lines more adjacent to the display area than the at least one dam.
However, Kubota renders obvious these limitations as discussed above for claims 58 and 74.

Re claims 84 and 85, Rausch discloses the display apparatus of claim 75 further comprising: an encapsulation layer (covering layer 9; ¶ [0061]) over the plurality of light-emitting elements (25) and comprising a first inorganic layer (glass; ¶ [0061]).
But, fails to disclose further comprising: the encapsulation layer comprising an organic layer, and a second inorganic layer that are sequentially stacked; and wherein a portion of the first inorganic layer and a portion of the second inorganic layer contact each other in an area between the display area and the hole of the substrate.
However, Rausch and Kubota discloses the encapsulation layer comprising an organic layer, and a second inorganic layer that are sequentially stacked; and wherein a portion of the first inorganic layer and a portion of the second inorganic layer contact each other in an area between the display area and the hole of the substrate as discussed above for claim 41.

Claims 77 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch and Kubota as applied to claim 76 above, and further in view of Kwak et al (US 2005/0184927 A1-prior art of record, hereafter Kwak).
Re claims 77 and 78, Rausch and Kubota discloses the display apparatus of claim 76.
But, fail to disclose wherein the plurality of metal layers (13/14/15) further comprises a second metal layer and a third metal layer, and the first metal layer overlaps the second and third metal layers with an insulating layer which is disposed between the first metal layer and the second and third metal layers.
However, Kwak renders these limitations as discussed above for claim 57.

Claims 80-83 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase and Kubota and Park as applied to claim 79 above, and further in view of Rausch et al (US 2014/0027743 A1-prior art of record, hereafter Nishido).
Re claims 80 and 81, Rausch and Kubota discloses and Park the display apparatus of claim 79, but fails to disclose wherein the plurality of metal lines (13/14/15) comprises a multi-layered structure; and wherein the multi-layered structure comprises aluminum (Al).
However, Nishido renders these limitations obvious as discussed above for claims 53 and 54.

Re claims 82 and 83, Rausch discloses the display apparatus of claim 79.
But, fails to disclose wherein the plurality of metal lines comprises a same material as an electrode of the transistor or the capacitor, wherein the transistor comprises a semiconductor layer, a gate electrode overlapping a channel region of the semiconductor layer, and a first electrode connected to a source or drain region of the semiconductor layer, and wherein the gate electrode or the first electrode comprises a multi-layered structure; and wherein the multi-layered structure comprises a three-layered structure of titanium (Ti), aluminum (Al), and titanium (Ti).
However, Kubota and Nishido render these limitations obvious as discussed above for claims 53 and 54.

Claims 86-89 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch and Kubota and Park as applied to claim 84 above, and further in view of LEE et al (US 2015/0380685 A1-prior art of record, hereafter Lee).
Re claims 86-89, Rausch and Kubota and Park disclose the display apparatus of claim 84.
But, fail to disclose further comprising: an additional organic layer over the second inorganic layer of the encapsulation layer; wherein an edge of the additional organic layer is closer to the hole than an edge of the organic layer of the encapsulation layer; wherein the additional organic layer comprises a first portion and a second portion, the first portion being between the first dam and the second darn, and the second portion overlapping the first dam and having a thickness less than that of the first portion; and wherein an upper surface of the additional organic layer is substantially flat.
However, Rausch and Kubota and Lee renders the limitations obvious as discussed above for claims 43, 46, 47, 49, 58 and 74.

Response to Arguments
A.	Applicant’s arguments with respect to claim 41 have been considered but are moot because the new ground(s) of rejection does not rely on the reference combination and interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the record, the examiner’s re-interpretation of Rausch and Kubota, now combined with the teachings of prior art of record Lee due to the newly added amendments, render the applicant’s arguments moot since they do not consider the contribution of Lee. 

B.	Applicant's arguments filed 10/5/2021 have been fully considered but they are not persuasive for the following reasons:
Firstly, for claim 58, the applicant argues that the prior art of record to Rausch in view of Kubota cannot be used to render obvious all of the limitations of the claim, particularly, each of the plurality of light-emitting elements being electrically connected to a transistor and a capacitor; and a plurality of metal lines in the non-display area, wherein the plurality of metal lines is disposed between the display area and the hole of the substrate and is closer to the display area than the first dam; and that the combination is a piecemeal rejection of isolated features relating to claim terms.
More specifically, the applicant also argues that since Kubota does not disclose a hole in display area, it does not provide sufficient disclosure for satisfying limitations of a plurality of metal lines is disposed between the display area and the hole of the substrate and is closer to the display area than the first dam.
However, the examiner respectfully submits that Kubota is being used to show a plurality of metal lines disposed between the display area and the edge of a display substrate, not a hole in display area. And, that when the plurality of metal lines disposed between the display area and the edge of the substrate and closer to the display area than the first dam of Kubota is combined with Rausch, a plurality of metal lines is disposed between the display area and the hole of the substrate and is closer to the display area than the first dam results.

The examiner points out that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
   
To further support the examiner’s position of the combination being proper, it is first pointed out the Rausch and Kubota have been re-interpreted and their combination now includes teachings of how the encapsulation layer (9) of Rausch is being modified to have the 3-layered inorganic-organic-inorganic structure of Kubota. Further, the examiner has provided annotated FIG. 2A of Rausch to include the display area (G) of FIG. 1 of Kubota. Such modification(s) show that the deficient limitations of Rausch of each of the plurality of light-emitting elements (25) being electrically connected to a transistor and a capacitor; and a plurality of metal lines in the non-display area, wherein the plurality of metal lines is disposed between the display area and the hole of the substrate and is closer to the display area than the first dam. See discussion of claim 58 above.

Also, for claim 74, the applicant makes similar arguments against Rausch and Kubota failing to disclose each of the plurality of light-emitting elements being electrically connected to a transistor and a capacitor; and a plurality of metal layers in the non-display area, wherein the plurality of metal layers is disposed between the display area and the hole of the substrate, and is closer to the hole than the at least one dam.
For this argument, the examiner again points out that Kubota is being used to show a plurality of metal lines disposed between the display area and the edge of a display substrate, not a hole in display area; and relies on the same inserted annotated figure from claim 58 to depict, obviously, how Rausch and Kubota disclose each of the plurality of light-emitting elements (25) being electrically connected to a transistor and a capacitor; and a plurality of metal layers in the non-display area, wherein the plurality of metal layers is disposed between the display area and the hole of the substrate, and is closer to the hole than the at least one dam. See discussion of claim 74 above.

With respect to claim 90, Rausch and Kubota have both been re-interpreted (see claims 41, 58 and 74 above) due to the current amendments, and Lee now relies on a different embodiment (FIG. 8A) to combine with the teachings of Rausch and Kubota to render claim 90 obvious, particularly the limitations of wherein the at least one dam comprises a first dam and a second dam that are is in the inactive area between the hole and the active area and surround the hole, each of the first and second dams comprises multi-layered insulating layers, and a lowest layer of the multi-layered insulating layers of the first dam is separated from a lowest layer of the multi-layered insulating layers of the second dam.

Lastly, the examiner has not looked for relief Rausch’ deficiencies for each of claims 41, 58, 74 and 90 beyond what is discussed in the current rejections above. Therefore, the examiner has no comment other secondary references used to render obvious dependent claims of claims 41, 58, 74 and 90.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
/ERIC W. JONES/
Examiner
Art Unit 2892